Case 2:20-cv-07204-ODW-RAO Document 17 Filed 09/24/20 Page 1 of 3 Page ID #:779



   1
   2
   3
   4
   5
   6
                                                                   JS-6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   DARYOUSH JAVAHERI,                    Case No. 2:20-cv-07204-ODW-RAO
  12                    Plaintiff,           JUDGMENT
  13         v.
  14   US BANK NATIONAL                      Honorable Otis D. Wright, II
       ASSOCIATION, LSF9 MASTER
  15   PARTICIPATION TRUST; and
       DOES 1-100, inclusive,
  16
                        Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -1-
                                                                            JUDGMENT
                                                                             149619870.1
Case 2:20-cv-07204-ODW-RAO Document 17 Filed 09/24/20 Page 2 of 3 Page ID #:780



   1         Following this Court’s September 22, 2020 Order (Dkt. 14) granting defendant
   2   U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION
   3   TRUST’S (erroneously sued as “US Bank National Association, LSF9 Master
   4   Participation Trust”) (“U.S. Bank”) Motion to Dismiss the Complaint of Plaintiff
   5   DARYOUSH JAVAHERI (“Plaintiff”), the Court hereby enters judgment as
   6   follows:
   7         IT IS HEREBY ORDERED AND ADJUDGED that:
   8         1.    Judgment is entered in favor of U.S. Bank and against Plaintiff;
   9         2.    Plaintiff shall take nothing as against U.S. Bank; and
  10         3.    U.S. Bank may recover allowable costs and disbursements as the
  11               prevailing party in this action in an amount to be determined by the
  12               Court.
  13         IT IS SO ORDERED.
  14
  15   Dated: September 24, 2020             By: ________________________________
                                                 Hon. Otis D. Wright, II
  16
                                                 United States District Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -2-
                                                                                 JUDGMENT
                                                                                      149619870.1
Case 2:20-cv-07204-ODW-RAO Document 17 Filed 09/24/20 Page 3 of 3 Page ID #:781



   1                    PROOF OF SERVICE BY OVERNIGHT DELIVERY

   2         I am a citizen of the United States and employed in Los Angeles County,
   3   California. I am over the age of eighteen years and not a party to the within-entitled
   4   action. My business address is 1888 Century Park E., Suite 1700, Los Angeles,
   5   California 90067-1721. On September 22, 2020, I deposited with Federal Express, a
   6   true and correct copy of the within documents:
   7      [PROPOSED] JUDGMENT
   8   in a sealed envelope, addressed as follows:
   9          Mr. Daryoush Javaheri
              1728 Del Mira Drive
  10
              Las Vegas, NV 89128
  11          Telephone: 310.591.7596
              Email: Jlanld@aol.com
  12
  13          Plaintiff PRO SE
  14         Following ordinary business practices, the envelope was sealed and placed for
  15   collection by Federal Express on this date, and would, in the ordinary course of
  16   business, be retrieved by Federal Express for overnight delivery on this date.
  17         I declare that I am employed in the office of a member of the bar of this court
  18   at whose direction the service was made.
  19         Executed on September 22, 2020, at Los Angeles, California.
  20
  21
  22                                                       Carolyn A. Sanford

  23
  24
  25
  26
  27
  28
                                                -3-
                                                                                   JUDGMENT
                                                                                     149619870.1
